975 A.2d 1081 (2009)
FRANK N. SHAFFER FAMILY LIMITED PARTNERSHIP and Kevin and Kendra Shaffer, Petitioners
v.
ZONING HEARING BOARD OF CHANCEFORD TOWNSHIP, Respondent
Chanceford Township, Intervenor.
No. 766 MAL 2008.
Supreme Court of Pennsylvania.
July 9, 2009.

ORDER
PER CURIAM.
AND NOW, this 9th day of July, 2009, the Petition for Allowance of Appeal is GRANTED, limited to the following question:
Do the creation of a planned community under the Uniform Planned Communities Act, and the conveyance of a unit within the planned community, constitute land development or subdivision subject to local ordinances enacted pursuant to the Municipalities Planning Code?